Citation Nr: 1136715	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-38 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1944 to June 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied entitlement to service connection for residuals of asbestos exposure.

The Veteran and his wife provided testimony before the undersigned at the RO in August 2011.  A transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the August 2011 Board hearing the Veteran identified treatment by two private physicians at a Florida hospital.  See Hearing Transcript, page 4.  The Veteran stated that an endoscopy and X-rays were performed and that he had all of the records from both doctors.  Records from Dr. Bookman are of record and include a bronchoscopy report; however, there are no records from the second physician, Dr. Pressley.  

In addition, the Veteran stated that he saw his own physician after returning from Florida, who told him that he had picked up some kind of "bug" on the plane.  It does not appear that the records from the Veteran's private physician have been obtained as there is no evidence of this assessment.    

VA has a duty to obtain relevant records of private treatment.  38 U.S.C.A. 
§ 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  These records are relevant to the appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2011).  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  .  38 C.F.R. § 3.159(e)(2) (2010).  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  Id.  Since becoming aware of the private treatment records, VA has not had the opportunity to followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran a letter requesting that he submit all evidence in his possession and provide the necessary information and authorizations to obtain any outstanding treatment records, including those from Dr. Pressley, not in his possession.  

If the Veteran fails to submit any necessary releases, tell him that he can obtain and submit the records himself.

If there are any requested records that cannot be obtained, inform him of this fact, and tell him what efforts were made to obtain the records.

2.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


